DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/22/2020.
Claims 1-20 are currently pending and have been examined.
International Priority
	The ADS filed 12/22/2020 claims priority to JP 2019239074, filed 12/27/2019.  JP 2019239074 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 12/27/2019.
Information Disclosure Statement
	The reference disclosed in the IDS filed 12/22/2020 has been considered.
Specification
The disclosure is objected to under 37 CFR 1.71 as being in poor form for an English examination.  The entire Specification should be edited such that it adheres to proper English grammar in order to make clear the boundaries of what Applicant regards as the claimed invention.  Such correction may be necessary so that the Examiner may make a proper comparison of the invention with the prior art.  Applicant should be careful not to introduce new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Claim Objections
	Claims 2 and 14 are objected to due to the following informality:  “wherein the controller is accessible to a database configured to be searchable at least by a use per item for at least one of deposit items” should read “wherein the controller has access to a database configured to be searchable at least by a use per item for at least one of deposit items” or similar in light of the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller, the controller configured to perform…” of Claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, this language is interpreted in light of ¶ 0029-0031, 0047-0049, and Fig. 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, and 20 contain the following language:  “a step of specifying, from at least one of the deposit items deposited from the user, an item of a use that matches the obtained purpose of the user.”  This language is indefinite because the term “the deposit items” lacks antecedent basis, as no such items nor their deposit by a user is previously claimed.  This language is further indefinite because the meaning of the phrase “at least one of the deposit items deposited from the user,” as well as its relation to the remainder of the limitation and claim as a whole, is unclear as drafted.  For the purposes of this examination, this language will be interpreted as “a step of specifying, from reservation information, an item of use that matches the purpose of the user reserving utilization of the vehicle.”  Claims 2-12 and 14-19 are rejected due to their dependence upon Claims 1 and 13 respectively.  
Claims 6 and 16 contain the following verbiage:  “wherein the controller further executes a step of specifying for rental, another item that matches a further request from at Claims 7 and 17 are rejected due to their dependence upon Claims 6 and 16 respectively.  
	Claims 8 and 18 contain the term “the vehicles,” which lacks antecedent basis as no vehicles (plural) are previously specified in the claim string.  For the purposes of this examination, the language of “wherein the controller further performs a step of specifying the vehicles to be assigned to the user in response to the obtained purpose of the user or the use that matches the purpose of the user” will be interpreted as “wherein the controller further performs a step of specifying options for vehicles to be assigned to the user in response to the obtained purpose of the user or the use that matches the purpose of the user.” 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 13, and 20, the limitations of a step of obtaining a purpose of a user reserving utilization of a vehicle from the user; a step of specifying, from at least one of the deposit items deposited from the user, an item of a use that matches the obtained purpose of the user; and a step of providing information to the user indicating that the vehicle to be assigned to the user and loaded with the specified item is available, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls within at least the enumerated subcategory of commercial or legal interactions.  Additionally, the limitations of a step of obtaining a purpose of a user reserving utilization of a vehicle from the user; and a step of specifying, from at least one of the deposit items deposited from the user, an item of a use that matches the obtained purpose of the user, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, but for any recited computer components, each of these limitations contain steps achievable via mental activity such as observations, evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing apparatus comprising a controller, and a computer-readable non-transitory recording medium recording a program.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-12 and 14-19, describing various additional limitations to the machine of Claim 1 or the method of Claim 13, amount to substantially the same unintegrated abstract idea as Claims 1 and 13 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 14 disclose wherein the controller has access to a database configured to be searchable at least by a use per item for at least one of deposit items (merely 
Claim 3 discloses wherein the information comprises an image of an item loaded on the vehicle (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 4 and 15 disclose a step of providing a confirmation request for confirming the specified item to the user (an abstract idea in the form of a certain method of organizing human activity) and a step of obtaining a response for the confirmation request from the user (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 5 discloses wherein the confirmation request comprises an image of the item loaded on the vehicle (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claims 6 and 16 disclose wherein when the obtained response includes a further request for a different item than the item of use previously specified, the controller executes a step of specifying for rental an item that matches the further request and is specified by another user (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 7 and 17 disclose wherein the controller further performs a step of giving a predetermined benefit to the another user who has deposited the another item 
Claims 8 and 18 disclose wherein the controller further performs a step of specifying the vehicles to be assigned to the user in response to the obtained purpose of the user or the use that matches the purpose of the user (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claim 9 discloses wherein the vehicle includes a cabin unit capable of loading the specified item (generally linking the use of a judicial exception to a particular technological environment or field of use), a running unit detachably connecting the cabin unit (generally linking the use of a judicial exception to a particular technological environment or field of use), and wherein the step of specifying the vehicle includes a step of specifying the cabin unit (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.  
Claim 10 discloses wherein the step of specifying the cabin unit is performed according to a size of the specified item (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 11 discloses wherein the vehicle includes a running unit for detachably connecting a cabin unit capable of loading the identified item (generally linking the use of a judicial exception to a particular technological environment or field of use) and the step of 
Claim 12 discloses wherein the controller further performs a step of obtaining purpose of the user or a use that matches the purpose of the user from the user's schedule information (an abstract idea in the form of a certain method of organizing human activity and a mental process),), which does not integrate the claim into a practical application.  
Claim 19 is not integrated into a practical application for the same reasons set forth for Claims 9 and 11.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi et al (JP 2010237980) (hereafter, “Hitoshi”) in view of Bous (PGPub 20140304060) (hereafter, “Bous”).  
Regarding Claims 1, 13, and 20, Hitoshi discloses the following:  
An information processing apparatus comprising a controller (Abstract; ¶ 0020-0022; Fig. 1); and
a step of obtaining a purpose of a user reserving utilization of a vehicle from the user (Abstract; ¶ 0006-0007, 0025; a recommendation device includes a search instruction 
Hitoshi does not explicitly disclose but Bous does disclose a computer-readable non-transitory recording medium recording a program that causes at least one computer to perform limitations (Abstract; ¶ 0013, 0038-0039).  
Hitoshi does not explicitly disclose but Bous does disclose a step of specifying, from reservation information, an item of a use that matches the reservation item (¶ 0013, 0016, 0098; receiving a request from the user for an item, and also for multiple sub-items associated with the item).  Hitoshi additionally discloses wherein the reservation item is the vehicle, for which a use is specified (Abstract; ¶ 0007-0008).  
Hitoshi does not explicitly disclose but Bous does disclose a step of providing information to the user indicating that the reservation item loaded with the specified item is available (¶ 0013, 0016, 0057-0058, 0063-0064, 0098; system returns search results based on inquiry parameters; base item includes bonus items (e.g., hotel room with various credits/passes, laptop with RAM upgrage, etc.)).  Hitoshi additionally discloses where the reservation item is the vehicle (Abstract; ¶ 0007-0008).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the sub-item search and reservation techniques of Bous with the vehicle rental system of Hitoshi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Bous are applicable to the base device (Hitoshi), the technical ability existed to improve the 
	Regarding Claims 2 and 14, the limitations of Claims 1 and 13 are disclosed by Hitoshi in view of Bous.  Hitoshi additionally discloses wherein the controller has access to a database configured to be searchable at least by a use of the searchable contents Abstract; ¶ 0007-0008, 0045; Fig. 1; vehicle information management means for storing vehicle feature information; server searches for a vehicle that satisfies the purpose of the intended use).  Hitoshi does not explicitly disclose but Bous does disclose said search contents being at least one of deposit items (¶ 0013, 0016, 0098).  The motivation to combine remains the same as for Claim 1.  
Regarding Claims 8 and 18, the limitations of Claims 1 and 13 are disclosed by Hitoshi in view of Bous.  Hitoshi additionally discloses wherein the controller further performs a step of specifying the vehicles to be assigned to the user in response to the obtained purpose of the user or the use that matches the purpose of the user (Abstract; ¶ 0045; server searches for a vehicle that satisfies the purpose of the user, and transmits search results to the user terminal as vehicle search information).  
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Bous and Kang et al (PGPub 20070094056) (hereafter, “Kang”).
	Regarding Claim 3, the limitations of Claim 1 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Kang does disclose wherein the information comprises an image of search results (¶ 0012; system may retrieve and display travel products meeting the user request to the user; system may display the retrieved travel products to the 
The motivation to combine the Hitoshi and Bous references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the search result format of Kang with the vehicle reservation system of Hitoshi and Bous because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kang are applicable to the base device (Hitoshi and Bous), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Bous and Terauchi et al (PGPub 20210092331, claiming priority to JP 2021046148) (hereafter, “Terauchi”).  
Regarding Claims 4 and 15, the limitations of Claims 1 and 13 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Terauchi does disclose a step of providing a confirmation request for confirming an item to the user (¶ 0044; requesting 
Hitoshi and Bous do not explicitly disclose but Terauchi does disclose a step of obtaining a response for the confirmation request from the user (¶ 0046; user can respond by cancelling the reservation, etc.).  
The motivation to combine the Hitoshi and Bous references remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the confirmation techniques of Terauchi with the vehicle reservation system of Hitoshi and Bous because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Terauchi are applicable to the base device (Hitoshi and Bous), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 5, the limitations of Claim 4 are disclosed by Hitoshi in view of Bous and Terauchi.  Hitoshi and Bous do not explicitly disclose but Terauchi does disclose wherein the confirmation request comprises an image of an item (¶ 0044-0046; confirmation request includes an image).  Hitoshi does not explicitly disclose but Bous does disclose wherein the item is to be loaded on the reservation item (¶ 0013, 0016, 0098).  Hitoshi additionally discloses wherein the reservation item is the vehicle (Abstract; ¶ 0007-0008).  The motivation to combine remains the same as for Claim 4.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Bous, Terauchi, Fleischman et al (PGPub 20170076350) (hereafter, “Fleischman), and Stremsdoerfer (PGPub 20150170261) (hereafter, “Stremsdoerfer”).  
Regarding Claims 6 and 16, the limitations of Claim 4 are disclosed by Hitoshi in view of Bous and Terauchi.  Hitoshi, Bous, and Terauchi do not explicitly disclose but Fleischman does disclose wherein the controller further executes a step of specifying for rental an item based on a further request when the obtained response includes the further request (Claim 6; system transmits search results of a first query to the user; in response to the receipt of these results, the user submits a second query; system returns search results corresponding to the second query).  Hitoshi does not explicitly disclose but Bous does disclose wherein the further request is for a different item than the item of use previously specified by the user (¶ 0013, 0016, 0098; receiving a request from the user for an item, and also for multiple sub-items associated with the item).  Hitoshi, Bous, Terauchi, and Fleischman do not explicitly disclose but Stremsdoerfer does disclose wherein the different item is specified by another user other than the user (¶ 0117-0119; the customer can forward and recommend a product to a friend and receive points and rewards for the act).  
The motivation to combine the Hitoshi, Bous, and Terauchi references remains the same as for Claim 4.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the subsequent request functionality of Fleischman with the vehicle reservation system of Hitoshi, Bous, and Takeuchi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Stremsdoerfer are applicable to the base device (Hitoshi, Bous, Takeuchi, and Fleischman), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 7 and 17, the limitation of Claims 6 and 16 are disclosed by Hitoshi in view of Bous, Terauchi, Fleischman, and Stremsdoerfer.  Hitoshi, Bous, Terauchi, and Fleischman do not explicitly disclose but Stremsdoerfer does disclose wherein the controller further performs a step of giving a predetermined benefit to the another user who has deposited the another item specified for rental (¶ 0117-0119; the customer can forward and recommend a product to a friend and receive points and rewards for the act).  
Claims 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Bous and Dower (US 6,059,058) (hereafter, “Dower”).
Claim 9, the limitations of Claim 8 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Dower does disclose:
wherein the vehicle includes a cabin unit capable of loading the specified item (Column 5, lines 7-12; overcarriage module is designed to carry a driver, passengers, and cargo); and 
a running unit detachably connecting the cabin unit (Column 4, line 64 through Column 5, line 6; Column 5, lines 32-35; Figs. 1A-1H; undercarriage module includes wheels, power source, and means for directing controlled motive power from the power source to the wheels; overcarriage and undercarriage may be decoupled).  
Hitoshi and Bous do not explicitly disclose but Dower does disclose a step of specifying the cabin unit (Column 4 line 64 through Column 5, line 12; Figs. 1A-1H; Claim 9; any one of said overcarriage modules is selected).  Hitoshi additionally discloses wherein said specifying of the cabin unit is included in the specifying of the vehicle (Abstract; ¶ 0007-0008, 0045; search results are transmitted to the user terminal as vehicle search information).
The motivation to combine the Hitoshi and Bous references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the modular vehicle reservation techniques of Dower with the vehicle reservation system of Hitoshi and Bous because Dower teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Column 3, lines 22-41, the invention of Dower is disclosed for use in a vehicle reservation system such as that of Hitoshi and Bous.
Claim 10, Hitoshi in view of Bous and Dower disclose the limitations of Claim 9.  Hitoshi additionally discloses wherein the step of specifying the vehicle is performed according to a size of an item (¶ 0034, 0036, 0055; item dimensions may be input for the purposes of searching for a vehicle with sufficient capacity).  Hitoshi does not explicitly disclose but Bous does disclose wherein the item is the specified item (¶ 0013, 0016, 0098).  Hitoshi and Bous do not explicitly disclose but Dower does disclose wherein the specifying of the vehicle is the specifying of the cabin unit (Column 4 line 64 through Column 5, line 12; Figs. 1A-1H; Claim 9; any one of said overcarriage modules is selected).  The motivation to combine remains the same as for Claim 9.
Regarding Claim 11, the limitations of Claim 8 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Dower does disclose wherein the vehicle includes a running unit for detachably connecting a cabin unit capable of loading the identified item (Column 4 line 64 through Column 5, line 12; Column 5, lines 32-35; overcarriage module is designed to carry a driver, passengers, and cargo; undercarriage module includes wheels, power source, and means for directing controlled motive power from the power source to the wheels; overcarriage and undercarriage may be decoupled).
Hitoshi additionally discloses the step of specifying the vehicle is in response to the obtained purpose of the user or the use that matches the purpose of the user (Abstract; ¶ 0007-0008, 0036, 0045; server searches for a vehicle that satisfies the purpose of the user, said purpose input via terminal; search results are transmitted to the user terminal as vehicle search information).  Hitoshi and Bous do not explicitly disclose but Dower does disclose wherein the step of specifying the vehicle includes a step of specifying the running unit (Column 4 line 64 
The motivation to combine remains the same as for Claim 9.
Regarding Claim 19, the limitations of Claim 18 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Dower does disclose wherein the vehicle includes a running unit for detachably connecting a cabin unit capable of loading the identified item (Column 4 line 64 through Column 5, line 12; Column 5, lines 32-35; overcarriage module is designed to carry a driver, passengers, and cargo; undercarriage module includes wheels, power source, and means for directing controlled motive power from the power source to the wheels; overcarriage and undercarriage may be decoupled).
Hitoshi and Bous do not explicitly disclose but Dower does disclose a step of specifying the cabin unit (Column 4 line 64 through Column 5, line 12; Figs. 1A-1H; Claim 9; any one of said overcarriage modules is selected).  Hitoshi additionally discloses wherein said specifying of the cabin unit is included in the specifying of the vehicle (Abstract; ¶ 0007-0008, 0045; search results are transmitted to the user terminal as vehicle search information).
The motivation to combine remains the same as for Claim 9.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Bous and Rai (PGPub 20160167608) (hereafter, “Rai”).
Regarding Claim 12, the limitations of Claim 1 are disclosed by Hitoshi in view of Bous.  Hitoshi and Bous do not explicitly disclose but Rai does disclose wherein the controller further performs a step of obtaining purpose of the user or a use that matches the purpose of the user 
The motivation to combine the Hitoshi and Bous references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the purpose recording techniques of Rai with the vehicle reservation system of Hitoshi and Bous because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rai are applicable to the base device (Hitoshi and Bous), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
US 6,449,597 – “System for Assembly and Distribution of Automobiles Utilizing a Plurality of Partner Integrators and a Plurality of Manufacturing and Service Modules,” McGill, disclosing a modular vehicle system
US 10,061,850 – “Using Recent Queries for Inserting Relevant Search Results for Navigational Queries,” Kurizon et al, disclosing a reservation system which performs subsequent requests
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628